ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2021-10-12_JUD_01_NA_02_FR.txt.                          OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM

      1. J’adhère à la plupart des conclusions auxquelles est parvenue la Cour dans le présent arrêt.


       2. Je suis d’avis que, comme la Cour le constate au paragraphe 89 de l’arrêt, la Somalie n’a
pas acquiescé à la frontière maritime revendiquée par le Kenya, le long du parallèle, et qu’il n’existe
pas, par suite, de frontière déjà convenue entre les Parties. En conséquence, j’ai voté en faveur du
point 1 du dispositif, qui affirme l’absence d’accord tacite entre les Parties à cet égard.


       3. Puisque c’est donc à la Cour qu’il appartenait de procéder elle-même à la délimitation des
espaces maritimes relevant respectivement de la Somalie et du Kenya, elle s’y est employée, à mon
avis correctement sur la plupart des points.


      4. Je n’ai rien à objecter à la manière dont la Cour a fixé le point de départ de la frontière
maritime (aux paragraphes 93 à 98). Je n’ai pas non plus de désaccord quant à la section de l’arrêt
consacrée à la délimitation de la mer territoriale (paragraphes 99 à 118). J’approuve le tracé de la
ligne médiane dont les coordonnées sont indiquées au paragraphe 117 et qui est représentée sur le
croquis no 5. En conséquence, j’ai voté en faveur des points 2 et 3 du dispositif.


       5. En ce qui concerne la délimitation de la zone économique exclusive et du plateau continental
en deçà des 200 milles marins, j’approuve pleinement la Cour d’avoir appliqué la méthode dite
«en trois étapes», désormais bien établie en jurisprudence, réaffirmant à cette occasion que si ladite
méthode n’est pas obligatoire, elle est néanmoins de règle sauf s’il existe des facteurs spécifiques
rendant son application inappropriée dans un cas déterminé  de tels facteurs n’existant pas en
l’espèce.


      6. Quant à la manière dont la Cour applique au cas d’espèce la méthode en trois étapes, je n’ai
aucune critique à émettre en ce qui concerne la première et la troisième étapes. La construction de la
ligne d’équidistance provisoire (paragraphes 142 à 146) n’encourt aucun reproche à mes yeux, et
j’approuve les coordonnées de cette ligne telles qu’indiquées au paragraphe 146 et son tracé
représenté sur le croquis no 9. J’admets aussi que la ligne de délimitation retenue par la Cour, après
ajustement de la ligne d’équidistance provisoire, n’est pas invalidée par le test final visant à vérifier
l’absence de disproportion, en ce qu’elle n’entraîne pas de «disproportion marquée» entre le rapport
des longueurs des côtes pertinentes respectives des Parties et le rapport des espaces attribués à
chacune d’elles dans la zone pertinente.


       7. Mon désaccord porte sur la deuxième étape du processus, celle dont l’objet est de rechercher
s’il existe des facteurs exigeant un ajustement de la ligne d’équidistance provisoire, et, si la réponse
est affirmative, de procéder à l’ajustement approprié compte tenu des circonstances pertinentes
(paragraphes 147 à 174). C’est en raison de mon désaccord sur le choix, comme frontière maritime,
de la «ligne ajustée» telle qu’elle est figurée sur le croquis no 11, que j’ai dû, à regret, voter contre le
point 4 du dispositif, qui décide du tracé de la frontière maritime unique en deçà des 200 milles
marins, et, par voie de conséquence, contre le point 5, qui prolonge cette frontière au-delà des
200 milles marins, le long de la même ligne géodésique, pour délimiter le plateau continental.


       8. Avant d’expliquer les raisons de mon désaccord, j’indiquerai brièvement que la manière
dont l’arrêt traite les questions spécifiques de droit et de fait qui se rapportent à la détermination de
la frontière entre les Parties sur le plateau continental au-delà des 200 milles marins n’appelle aucune

                                                   -2-

objection de ma part, et que j’approuve également le rejet par la Cour (ainsi que les motifs sur
lesquels ce rejet est fondé) des conclusions de la Somalie tendant à ce que la Cour déclare que la
responsabilité internationale du Kenya est engagée du fait de la violation par ce dernier de certaines
obligations internationales (raison pour laquelle j’ai voté en faveur du point 6 du dispositif).


       9. Ainsi donc, mon seul désaccord avec l’arrêt  mais il porte sur une question
substantielle  concerne l’examen par la Cour des circonstances justifiant  ou non  l’ajustement
de la ligne d’équidistance provisoire, examen qui occupe les paragraphes 147 à 174 et constitue la
deuxième étape de la méthode traditionnelle.


       10. La Cour a estimé qu’un ajustement de la ligne d’équidistance provisoire par un
déplacement de cette ligne vers le nord  donc au bénéfice du Kenya  était justifié par la concavité
de l’ensemble du littoral de l’Afrique de l’Est, de la Somalie jusqu’à la Tanzanie. Du fait de cette
concavité, le Kenya, situé au centre de ce littoral, serait désavantagé si une ligne d’équidistance stricte
était utilisée pour établir les frontières maritimes. Plus précisément, si des lignes d’équidistance
étaient retenues comme frontières maritimes entre le Kenya et la Somalie d’une part, entre le Kenya
et la Tanzanie d’autre part, il en résulterait un effet d’amputation au détriment du Kenya. Le
croquis no 10 est destiné à illustrer cette situation, en montrant que «[l]a ligne d’équidistance
provisoire tracée entre la Somalie et le Kenya rétrécit progressivement la projection côtière de ce
dernier, réduisant ainsi grandement ses droits maritimes en deçà de 200 milles marins»
(paragraphe 169), et ce même si l’on ne tient pas compte de la frontière convenue par voie de traité
entre le Kenya et la Tanzanie suivant le parallèle de latitude.


      11. Je ne suis pas convaincu.

        J’observe d’abord que la Cour, pour déceler une concavité provoquant un effet d’amputation
justifiant un ajustement de la ligne d’équidistance, est obligée de s’éloigner significativement des
côtes pertinentes, en adoptant une approche que l’on pourrait qualifier de «macrogéographique»,
c’est-à-dire en examinant la concavité du littoral «dans un contexte géographique plus large» que
celui des Etats en cause (paragraphe 164). Or, dans l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), la Cour
s’est exprimée dans les termes suivants, qui sont à mes yeux on ne peut plus clairs :

             «La Cour ne conteste pas que la concavité des côtes puisse constituer une
      circonstance pertinente pour la délimitation, ainsi qu’elle l’a estimé dans les affaires du
      Plateau continental de la mer du Nord ou comme l’a estimé le tribunal arbitral dans
      l’affaire de la Délimitation de la frontière maritime Guinée/Guinée-Bissau, que le
      Cameroun invoque. La Cour rappelle néanmoins qu’il ne peut en aller ainsi que lorsque
      cette concavité existe dans le secteur à délimiter.» (Arrêt, C.I.J. Recueil 2002, p. 445,
      par. 297.)

      Il est difficile, dans la présente affaire, de prétendre que la concavité du littoral existe «dans le
secteur à délimiter». Si l’on considère les côtes pertinentes de la Somalie et du Kenya, telles qu’elles
apparaissent, par exemple, sur le croquis no 8 qui suit le paragraphe 141 de l’arrêt, elles ne font
apparaître aucune concavité particulière, ce que d’ailleurs l’arrêt reconnaît.

       Pour tenter de parer l’objection tirée du précédent Cameroun c. Nigéria, qu’il mentionne
(quoiqu’il n’en fasse qu’une citation incomplète), l’arrêt souligne «le contexte particulier de cette
affaire» (paragraphe 164), mais l’explication qu’il fournit à cet égard n’est guère convaincante.

                                                  -3-

       12. J’admets qu’il est raisonnable, dans certaines affaires, de tenir compte non seulement de
la configuration des côtes des deux Etats parties à l’instance, mais aussi de celle des côtes d’un Etat
tiers (ou de plusieurs Etats tiers) lorsqu’il est manifeste que ces côtes peuvent avoir, par les
projections qu’elles génèrent, des effets importants sur l’équité de la délimitation à opérer entre les
deux Etats directement concernés. Tel est le cas lorsque trois Etats limitrophes bordent un littoral
concave, le pays situé au centre, pris en étau entre les deux autres, se trouvant privé d’une grande
partie de ses espaces maritimes par l’application stricte de la méthode de l’équidistance. En pareille
hypothèse, même si l’affaire soumise à la décision judiciaire ou arbitrale n’oppose que deux des trois
Etats en cause, il serait difficile au juge ou à l’arbitre de ne pas tenir compte de la configuration des
côtes du troisième Etat. La Cour a raison, à cet égard, de citer les précédents constitués par les
affaires Bangladesh/Myanmar et Bangladesh c. Inde, jugées respectivement par le Tribunal
international du droit de la mer et un tribunal arbitral (paragraphe 166 de l’arrêt).


       13. Mais même si l’on accepte de s’éloigner des côtes directement pertinentes pour prendre
une vue générale de la région, en englobant d’un même regard l’ensemble du littoral allant de la
Somalie au nord à la Tanzanie, voire au Mozambique, au sud, il saute aux yeux que la situation du
Kenya, qui est plus ou moins au centre de cet ensemble, ne présente aucune analogie avec celle du
Bangladesh enclavé entre l’Inde et le Myanmar au fond d’un golfe profondément incurvé, ou avec
celle des côtes allemandes situées entre les côtes danoises et les côtes néerlandaises, telles que la
Cour les a considérées ensemble dans l’affaire du Plateau continental de la mer du Nord.

       Dans la présente affaire, aucune concavité significative n’apparaît dans la configuration des
côtes somaliennes au nord du Kenya, ni dans la manière dont les côtes somaliennes et kényanes se
prolongent dans une direction générale qui est à peu près la même. Ce sont les côtes de la Tanzanie,
et elles seules, situées au sud, qui sont marquées par une certaine concavité.


       14. Il est vrai que ce n’est pas la concavité des côtes en elle-même qui constitue le motif
déterminant de l’ajustement de la ligne d’équidistance auquel procède la Cour, mais l’effet
d’«amputation» qui en résulterait au détriment du Kenya. Mais la jurisprudence est claire et constante
en ce sens qu’un effet d’amputation ne suffit pas par lui-même à justifier le déplacement de la ligne
d’équidistance provisoire ; cela se comprend aisément, dès lors que toute délimitation entre deux
Etats dont les projections maritimes se chevauchent crée inévitablement un effet d’amputation au
détriment de l’un d’entre eux, et le plus souvent des deux à la fois.

        C’est seulement lorsque l’effet d’amputation est «grave» ou «important» qu’il y a lieu de le
corriger  ou de l’atténuer  par un ajustement de la ligne d’équidistance, comme cela résulte de
la jurisprudence citée à bon droit par la Cour au paragraphe 170 de l’arrêt.


       15. Je doute fort que le critère de «gravité» soit satisfait en l’espèce. Le croquis no 10, qui
montre ce que seraient les espaces maritimes dévolus au Kenya si ses frontières maritimes étaient
fixées, au nord comme au sud, selon la méthode de l’équidistance, ne fait apparaître selon moi aucune
amputation suffisamment grave pour justifier un ajustement de l’ampleur de celui que retient la Cour,
qui aboutit à déplacer vers le nord la ligne d’équidistance entre la Somalie et le Kenya à proportion
d’environ un tiers de la distance qui sépare cette ligne du parallèle revendiqué par le Kenya, sans
fondement juridique valide, comme frontière agréée. En outre, il est flagrant que l’effet d’amputation
que subit le Kenya résulte pour l’essentiel de la configuration de ses côtes rapportées à celles de la
Tanzanie au sud, et en particulier de la présence de l’île tanzanienne de Pemba que mentionne la
Cour au paragraphe 168 de l’arrêt. La Somalie se trouve ainsi privée d’une partie de ses droits
maritimes pour une cause qui ne devrait être normalement pertinente que dans le contexte de la
délimitation de la frontière maritime entre deux autres Etats.

                                               -4-

      Les circonstances de la cause ne justifiaient pas, selon moi, l’ajustement auquel la Cour a
procédé, si même un quelconque déplacement de la ligne d’équidistance était justifié, et je ne peux
pas donner mon adhésion à la solution qu’elle a adoptée.


                                                         (Signé)   Ronny ABRAHAM.

                                          ___________

